Citation Nr: 0421882	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-02 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a head injury.


REPRESENTATION

Appellant represented by:	State of Colorado, Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
denied service connection for a head injury, to include 
postoperative subdural hematomas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran's service medical records indicate that in 
January 1945 the veteran was admitted to the 34th Evacuation 
Hospital in France for treatment of a lacerating shrapnel 
wound to the occipital region of the scalp sustained in 
combat action.  The wound was debrided, underwent plastic 
repair, and sutured.  After a course of penicillin treatment, 
the veteran was released several days later.  There is a 
notation that the veteran received a Purple Heart ribbon for 
that injury.  The veteran's separation examination noted that 
the veteran sustained a shell fragment wound in the head.

In July 1952, the veteran filed a service connection claim.  
An October 1952 VA examination noted a diagonal scar over the 
left parietal region 2 by 1/8 inches, which was well healed, 
and not tender or adherent.  A November 1952 rating decision 
granted service connection for a scalp cicatrix and evaluated 
the disability as noncompensable.

In September 1965, the veteran's son submitted a statement 
requesting that the veteran be examined because the family 
believed the veteran was mentally disturbed in that he did 
not get along with anybody, and seemed to be getting worse 
each day.  In July 1971, the veteran's wife submitted a 
statement that there was "something wrong" with the 
veteran, and he made their lives miserable.  

Records from the Parkview Medical Center indicate that in 
November 1997 the veteran sought treatment due to dizziness 
and weakness.  The subdural hematomas were discovered, 
considered chronic in nature, and surgically decompressed.  
By January 1998, a CT scan revealed nearly complete 
resolution of the subdural hematomas.  

In November 2001, the veteran filed an application of service 
connection for residuals of the in-service head injury.  The 
veteran surmised that due to the wound, he underwent the 
aforementioned surgery.  Of record from the Pueblo Imaging 
Center is a December 2001 MRI of the veteran's brain.  Dr. 
Sherman (a neuroradiologist) opined that diffuse brain 
atrophy was present, and the degree of atrophy appeared 
slightly more prominent than expected for the veteran's age.  
Also, there was an area of signal abnormality involving the 
left cerebral convexity, probably the anterior left parietal 
lobe.  The lesion was 10-15 mm in diameter and not associated 
with hemorrhage or mass affect.  It most likely represented a 
small ischemic focus, probably subacute or old, with 
encephalomalacia.  Dr. Sherman particularly noted the lesion 
was on the left side.  There is an additional notation on the 
report that the old lesion could be from a war injury.  

At a February 2002 VA examination, Dr. Oppegard, a 
psychiatric consultant, examined the veteran.  The veteran 
recounted the head injury in service such that he did not 
remember being unconscious, but comrades came to his side, 
and only when he felt blood on the shoulder did he realize he 
was hit.  He also remembered that following the head wound 
his right arm was weak for a couple of hours.  The veteran 
reported that he had been experiencing dizzy spells since 
service, lasting two to three minutes.  The veteran could not 
identify an event that brought on the dizziness, like anxiety 
for example, and when he felt dizzy he grabbed onto something 
to steady himself.  Before the occurrence of the subdural 
hematomas, a dizzy spell would happen once a month.  The 
veteran reported increased symptoms of unsteadiness after 
1997.  The veteran's son related to the examiner that his 
father was excessively irritable with him as a child, though 
not abusive.  Similarly, the veteran had been irritable with 
his wife, though not physically abusive.  The son recollected 
that his father had preferred to work alone, and that he had 
less tolerance for working with others.  

Because the December 2001 MRI at least suggests that the 
veteran has an old lesion on the left side of the brain, and 
there is at least a potential history of continuous 
symptomatology, the veteran should be afforded a VA 
examination with a neurologist to determine whether he has 
any disability associated with the in-service shell fragment 
wound.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination with a 
neurologist.  The RO should forward the 
veteran's claims file for review by the 
neurologist, with particular attention 
paid to Dr. Sherman's December 2001 
opinion.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
any current disability due to the in-
service shrapnel wound.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

3.  Then, the RO should readjudicate 
the veteran's service connection claim 
for a head injury.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




